Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 10-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subcombination, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 2/28/2022.


Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-3, 8-9, 14-16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN110793526A) in view of Lang (CN 111260726).

	Regarding Claim 1, Tian (CN110793526A) discloses a method comprising:
	retrieving sensor data (measurement data from [0050]) collected from one or more sensors (inertial sensor and monocular vision sensors [0050]) of a device (wearable navigation system [0005]);
	processing the sensor data (taking measurements as input to an adaptive gain filter [0055]) to estimate a motion, a pose, a gesture, or a combination (position estimation [0055], motion [0093]) thereof associated with the device;
	initiating an automatic capture of a sequence of at least two images (adaptive frame rate [0072]) by a camera sensor (monocular vision [0072]) of the device based on determining that the motion, the pose, or a combination thereof meets one or more predetermined criteria (based on the motion being characterized as fast, slow, or static [0093]);
	and providing the sequence of the least two images (feature point matching between image frames [0075]), one or more features extracted from the sequence of the least two images (Extract feature points based on SIFT algorithm [0015]; feature point matching between image frames [0075]), or a combination thereof as an output to generate (pedestrian navigation based on [0011]) a visual positioning service (execute pedestrian navigation [0021]).
	Tian does not expressly disclose, but Lang (CN 111260726) teaches providing as an output (the feature points with high matching degree are sent to the back-end [0091]) to generate a visual positioning service request (the front end collects the data and performs feature point extraction and matching, while the back end locates the map [0066]; the back end builds the maps and does the positioning from the features matched by the front end [0004]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to provide the feature points of Tian as an output to a back-end server, for the back-end server to perform the pedestrian navigation, a.k.a., positioning, because Lang teaches that a back-end device optimizes the processing, the positioning, and the map-building, and is usually a server computer [0004]; and server computers are built have more processing and memory resources and perform computations faster, generating efficiency in real-time applications such as pedestrian navigation. 

	Regarding Claim 2, Tian (CN110793526A) discloses the method of claim 1, wherein the determining that the motion, the pose, or a combination thereof meets one or more predetermined criteria (motion fast slow static [0093]-[0097]) indicates that the sequence of the at least two images have a target image quality, have a target level of separation, or combination (motion blur [0091]; relative displacement between two consecutive images [0073]) thereof for the visual positioning service request (execute pedestrian navigation [0021]).

Regarding Claim 3, Tian (CN110793526A) discloses the method of claim 1, wherein the motion is estimated based on an accelerometer variance estimation (measurements from inertial sensor for position estimation [0055]; motion is the difference in positions, by definition).

Regarding Claim 8, Tian (CN110793526A) discloses the method of claim 1, wherein the pose is estimated based on the sensor data collected from an accelerometer (position estimation from inertial sensor [0055]).

Regarding Claim 9, Tian (CN110793526A) discloses the method of claim 1, further comprising: 
determining a body coordinate frame based on the sensor data (sensor coordinate system [0051]); and 
determining a locally level coordinate frame that is parallel to an upward vertical from the Earth's surface at a reference location (world coordinate system [0051]; gravity vector is downward Fig. 2), 
wherein the pose (position estimation 
    PNG
    media_image1.png
    29
    63
    media_image1.png
    Greyscale
 in the sensor coordinate system [0055] and [0051] of translation, which correspond to [0050] and [0046] of the original non-translated document) is derived based on the body coordinate frame and the locally level coordinate frame (sensor coordinate system [0055] and [0051] of translation, which correspond to [0050] and [0046] of the original non-translated document; and quaternion 
    PNG
    media_image2.png
    29
    40
    media_image2.png
    Greyscale
 between the sensor and world coordinate system, [0051] of translation and [0046] of the original non-translated document, Fig. 2).

	Regarding Claim 14, Tian (CN110793526A) discloses an apparatus (terminal device [0019]) comprising:
	at least one processor (processor [0019]);
	and at least one memory including computer program code (computer readable storage medium [0019]) for one or more programs (instructions [0019]), the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to perform (processor implements instructions [0019]).
	The remainder of Claim 14 is rejected on the grounds provided in Claim 1.

	Regarding Claim 15, Claim 15 is rejected on the grounds provided in Claim 2.

Regarding Claim 16, Claim 16 is rejected on the grounds provided in Claim 3.

	Regarding Claim 18, Tian (CN110793526A) discloses a non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps (processor implements instructions on computer readable storage [0019]).
	The remainder of Claim 18 is rejected on the grounds provided in Claim 1. 

	Regarding Claim 19, Claim 19 is rejected on the grounds provided in Claim 2.


Claims 4, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN110793526A) in view of Lang (CN 111260726) and Sherman (US PG Publication 2019/0254795).

	Regarding Claim 4, Tian (CN110793526A) discloses the method of claim 1.
Tian does not expressly disclose but Sherman (US PG Publication 2019/0254795) teaches further comprising:
	processing the sensor data to construct a motion pattern (map sensor data 17 to a motion pattern 15 [0112], [0115], [0044]) divided into a designated number of data windows (each time instant t [0079]-[0080]) respectively containing the sensor data (sensor data 17 is input X into the neural network [0080], [0070], [0043], [0113], Fig. 6B) based on time (input X is time dependent X(t) [0080]), wherein each two adjacent data windows of the designated number of data windows comprises an envelope (series of time intervals t-1, t, and t+1, [0079]-[0080]);
	and extracting one or more sensor data features (sensor data 17 from inertial sensor 13 as a vector of two or more values [0080], [0070]) from the sensor data (sensor data 17 from inertial sensor 13 [0080], [0070], [0043]) in one or more envelopes (series of time intervals t-1, t, and t+1, [0079]-[0080]) of the motion pattern (motion pattern 15 [0115], [0044]), wherein the motion, the gesture, or a combination thereof is determined based on the one or more extracted sensor data features (map sensor data 17 to a motion pattern 15 [0112], [0115], [0044]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to use a neural network to classify the motion from the inertial sensor in Tian because Sherman teaches that it enables precise localization of the device [0009], and the motion pattern can be used to infer additional properties about the usage of the device [0016].

	Regarding Claim 17, Claim 17 is rejected on the grounds provided in Claim 4.
	Regarding Claim 20, Claim 20 is rejected on the grounds provided in Claim 4.


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Tian (CN110793526A) in view of Lang (CN 111260726) and Sherman (US PG Publication 2019/0254795) and Fourniols (WO 2016/075013).

	Regarding Claim 5, Tian (CN110793526A) discloses the method of claim 4.
Tian does not expressly disclose but Sherman (US PG Publication 2019/0254795) teaches further comprising:
	generating one or more feature vectors (input 41 is a vector of two or more values [0070]) for the one or more envelopes (series of time intervals t-1, t, and t+1, [0079]-[0080]) based on the one or more extracted sensor data features (input 41 is sensor data 17 from inertial sensor 13 [0080]).
	Sherman does not explicitly disclose, but Fourniols (WO 2016/075013) teaches and determining a motion state (class (static or dynamic) [0145]) of the device based on the one or more feature vectors (actimetric device, said device comprising means for acquiring instantaneous acceleration measurements along three axes [0025]), wherein the motion, the gesture, or a combination thereof is determined (subclass associated with an identified behavior (normal, active, very active, calm activity, passive) [0145]) based on the motion state (class dynamic [0145]).
	It would have been obvious to one of ordinary skill in the art before the application was filed to use a neural network to classify the motion pattern because Sherman teaches that it enables precise localization of the device [0009], and the motion pattern can be used to infer the physical location or other properties about the usage of the device [0016].
	It would have been obvious to one of ordinary skill in the art before the application was filed to modify Sherman to preliminarily classify the motion state, before classifying the motion pattern, because Fourniols teaches that two stage classification/sub-classification of motion can increase motion-detection-reliability by reducing false alarms [0017] and false negatives [0011] and enable more meaningful responses by confirming or invalidating a pre-alarm [0136]. 

	Regarding Claim 6, Tian (CN110793526A) discloses the method of claim 5.
Tian does not expressly disclose but Sherman (US PG Publication 2019/0254795) teaches wherein the motion, the gesture, or a combination thereof (map sensor data 17 to a motion pattern 15 [0112], [0115], [0044]) is determined based on applying a maximum likelihood classification algorithm (probabilistic value indicating how probable it is that sensor data 17 corresponds to motion pattern 15 [0082]) on the one or more feature vectors (input 41 is sensor data 17 from inertial sensor 13 [0080]; feature vector [0070]).


Response to Arguments
Applicant's arguments filed 9/12/2022 have been fully considered but they are not persuasive.
Applicant argues that the combination of Tian modified by Lang is based on impermissible hindsight because Tian is not related to visual positioning (Remarks Pp. 10 para 2-3, 5), therefore, how Lang’s visual positioning system including front and back end terminals is relevant to Tian is not apparent (Remarks Pp. 11 first full para). Applicant’s arguments are not persuasive because they are predicated on the false assertion that Tian is not related to visual positioning, when in fact, Tian is related to visual positioning. 
The claim limitation “visual positioning service request” includes two parts: “visual positioning service,” and “request.”
Note that “request” is defined in Applicant’s specification as the process of providing the data to a server and having the server perform the operation, and returning the result. For example, Applicant discloses, images 115 are submitted as data 109 of a VPS request to the VPS 105 ([0031]), which is “server side,” [0039], Fig. 1. Therefore, the “request” portion of the contested limitation refers to requesting the server to perform the visual positioning based on the provided data. The “request” portion of the limitation is taught by Lang because Tian does not disclose dividing the visual positioning between a front end device and a back end server. Applicant does not contest that Lang teaches this limitation. 
Applicant argues that Tian does not disclose visual positioning, which is not persuasive given the process of visual positioning described in Applicant’s specification. Applicant’s specification describes “visual positioning” in a manner consistent with the industry definition: it relies on image data ([0032]) and device orientation as determined by accelerometers and gyros ([0036]), and can overcome limitations in GPS technology ([0001], [0031]), and provides positioning in indoor environments ([0031]). These features are consistent with Google’s visual positioning system, which merges image data with inertial measurement data to supplement GPS positioning, particularly in indoor environments (https://www.techfunnel.com/information-technology/visual-positioning-system/). Note that Tian describes a similar invention: Tian fuses image data with inertial data [0002], i.e., accelerometer and gyroscope data [0012], for indoor navigation [0002]. Because Tian combines image and inertial data for indoor navigation as Applicant and Google do, Tian is related to visual positioning as described by Applicant and industry. The combination of Tian and Lang would be obvious because Lang improves upon Tian by performing complex computing on a backend server, providing faster results to the user. 
In addition, Tian is related to “visual positioning” under its broadest reasonable interpretation. The broadest reasonable interpretation of “visual positioning” is positioning that uses vision or visual data, such as images. Tian uses images in combination with inertial data for positioning, which is, under the broadest reasonable interpretation, “visual positioning.” The combination of Tian and Lang would be obvious for the reason supplied above. 
Finally, to whatever extent Tian fails to fully disclose “visual positioning,” i.e., comparing images to a map of the environment, this step itself is an improvement that Lang provides to Tian that would improve upon Tian’s ability to provide indoor navigation. The combination of Tian and Lang would be obvious because Lang would enable Tian to provide better indoor navigation and would provide faster results by performing complex computing on a backend server. 
Therefore, under all three interpretations of Tian, the combination with Lang is an improvement that one of ordinary skill in the art would have been motivated to pursue. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 8244053 B2 (Automatic image capture)
US 8244053 B2 (Recapture based on blur)
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHADAN E HAGHANI whose telephone number is (571)270-5631. The examiner can normally be reached M-F 8-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on 571-272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHADAN E HAGHANI/            Examiner, Art Unit 2485